Case 3:20-cv-00215-KRG Document 59-3 Filed 10/26/20 Page 1 of 3




                      EXHIBIT 1
      Case 3:20-cv-00215-KRG Document 59-3 Filed 10/26/20 Page 2 of 3EXHIBIT 1




          Exhibits Admitted into Evidence at Evidentiary Hearing
Exhibit No.           Description
Petitioners
Petitioners’ Ex. 4    USPS Office of Inspector General Management Alert (July
                      7, 2020)
Petitioners’ Ex. 6    USPS General Counsel Thomas J. Marshall Letter to the
                      Hon. Kathy Boockvar (July 29, 2020)
Petitioners’ Ex. 7    USPS General Counsel Thomas J. Marshall Letter to the
                      Hon. Elaine Marshall (July 30, 2020)
Petitioners’ Ex. 9    USPS PMG Briefing, Service Performance Measurement
                      (Aug. 12, 2020)
Petitioners’ Ex. 28   Eastern Areas Inspiring Mail Service Update
Petitioners’ Ex. 30   Preliminary Report of Joseph Eisenberg
Petitioners’ Ex. 32   Preliminary Report of Ronald Strohman

Respondents
Respondents’ Ex. 1    Letter dated July 29, 2020, from Thomas J. Marshall,
                      General Counsel and Executive Vice President of the
                      United States Postal Service, to Kathy Boockvar, Secretary
                      of the Commonwealth of Pennsylvania
Respondents’ Ex. 2    Chart of County Absentee or Mail-in Ballots
Respondents’ Ex. 4    Postal Bulletin: Your 2020 Election and Political Mail
                      Guide (Feb. 13, 2020)
Senate
Intervenors
Senate Intervenors’   Mr. Plunkett’s Declaration that as filed on May 18, 2020
Ex. 1                 as Ex. A to Legislative Intervenors’ Opposition to the
                      Petitioners’ Application for Special Relief in the Nature of
                      a Preliminary Injunction
Senate Intervenors’   Attachment A from Plunkett’s Report, Quarterly
Ex. 2                 Performance for First-Class Flats: Service Variance
Senate Intervenors’   Attachment B from Plunkett’s Report, Quarterly
Ex. 3                 Performance Aggregation for First-Class Flats: Service
                      Variance
Senate Intervenors’   Quarterly Performance for Presort First-Class Mail®
Ex. 4                 Service Variance, USPS, FY 2020 Quarter III
Senate Intervenors’   In the Matter of: Investigation of Election Irregularities
Ex. 6                 Affecting Counties Within the 9th Congressional District
      Case 3:20-cv-00215-KRG Document 59-3 Filed 10/26/20 Page 3 of 3




Senate Intervenors’   Final Report of the Miami-Dade County Grand Jury,
Ex. 7                 Spring Term A.D. 2012, available

Senate Intervenors’   USPS Service Alert, Aug. 28, 2020
Ex. 10
Senate Intervenors’   Postmaster General Louis DeJoy Statement, USPS, Aug.
Ex. 11                18, 2020

Senate Intervenors’   Dhaval M. Dave, et al. Black Lives Matter Protests, Social
Ex. 16                Distancing, and COVID-19
Senate Intervenors’   U.S. Department of Health and Human Services and
Ex. 17                Centers for Disease Control and Prevention, Morbidity and
                      Mortality Weekly Report, Notes from the Field, July 31,
                      2020

House
Intervenors
House Intervenors’    Statement of Postmaster General and Chief Executive
Ex. 1                 Office Louis DeJoy (Aug. 21, 2020)




                                       2
